Citation Nr: 1609517	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-28 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from August 1968 to June 1970. 

The current matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2014, the Board remanded the claim for additional development.  


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's representative that the Veteran desired to withdraw the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to service connection for hypertension.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, in June 2014, the Board remanded the claim for additional development, to include an examination.  In July 2014, VA's examination process was initiated.  However, a review of VA's internal documentation, (a C&P (VA's Compensation and Pension Services) "exam inquiry" sheet), dated that same month, shows that it states that the Veteran withdrew his claim.  

The Board acknowledges that the claims file does not contain a more detailed record of the communication in which the Veteran withdrew his claim.  However, the Veteran is currently evaluated as 100 percent disabled, and he has previously withdrawn a different service connection claim for this reason.  See C&P exam sheet, dated in May 2012 (withdrawing a claim for irritable bowel syndrome, and noting, "He stated that he is 100% service-connected for agent orange and this exam wouldn't make a difference so he doesn't want to come in for this appointment.").  In addition, in a supplemental statement of the case, dated in October 2014, the Veteran was notified that his request for withdrawal of his claim had been received.  There is no record to show that he disagreed with the RO's notice.  

Thus, as there remain simply no allegations of errors of fact or law for appellate consideration, and the Veteran is at 100%, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed. 

ORDER

 The issue of entitlement to service connection for hypertension is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


